DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Election/Restrictions
Applicant's election with traverse of Group I Species G (Fig 10) in the reply filed on March 15, 2022 is acknowledged.  The traversal is on the ground(s) that since the claims have been amended and Jaworek US 2013/0085339 no longer reads on the claims, thus there is unity amongst the groups.  This is not found persuasive because Armstrong US 2013/0018228 (it noted that the WIPO version of Armstrong was cited in applicant’s IDS) reads on the now amended claims (as discussed in the rejections below). However, due to the amendments, Group III is now incorporated into Group I. The restriction requirement between Group I (now including Group III) and Group II still stand. 
The requirement is still deemed proper and is therefore made FINAL.
Claim 40 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking March 15, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “coupling” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-30, 35-36, 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong US 2013/0018228.
Regarding Claim 24, Armstrong discloses a surgical tool (Fig 1-2) for laparoscopic insertion into a subject, the tool (Fig 1-2) comprising: 
an extendable barrier (#104) comprising two adjacent layers of flexible material (paragraph 63, two layers of material meet at #108 and the two layers forms a channel #106, see also paragraph 72 where the barrier is made from flexible materials);
 and an expandable support (#102, paragraph 62, 70 where it is made from expandable materials such as nitinol or elastic materials) coupled to the extendable barrier (Fig 1-2); 
wherein expansion of the support extends the barrier, thereby expanding the tool from a smaller collapsed configuration to a larger deployed configuration (paragraph 6, 51, 53). 

Regarding Claim 25, Armstrong discloses the support (#102) extends around at least part of a periphery of the barrier (Fig 2, extends around an inner periphery, near #108, of the barrier). 

Claim 26, Armstrong discloses the support (#102) extends entirely around the periphery of the barrier (Fig 2, extends completely around an inner periphery, near #108, of the barrier). 

Regarding Claim 27, Armstrong discloses the support (#102) defines an aperture (Fig 1-2), support #102 is a ring that defines a central aperture), the barrier being located in the aperture (Fig 1-2). 

Regarding Claim 28, Armstrong discloses the support (#102) is annular (Fig 1-2) and the tool is generally circular or oval in the deployed configuration (Fig 2). 

Regarding Claim 29, Armstrong discloses the tool is suitable for insertion into the subject via a trocar (#400) when in the collapsed configuration (see paragraph 66, 73 where it can be folded/collapsed and is able to be inserted trocar #400, see Fig 13, paragraph 95). 

Regarding Claim 30, Armstrong discloses the support and barrier are folded, furled, or rolled together in the collapsed configuration (paragraph 66, 73 where it can be folded/collapsed and see the rejection for claim 29). 

Regarding Claim 35, Armstrong discloses at least the barrier is comprised of a material that is cut resistant and/or heat resistant (paragraph 72, can be made from silicone, likewise see paragraph 68 where it is capable of being heated). 

Regarding Claim 36, Armstrong discloses a trocar (#400) via which the tool can be laparoscopically inserted into the subject whilst the tool is in the collapsed configuration (Fig 13, paragraph 95). 

Regarding Claim 38, Armstrong discloses an applicator (#300) for inserting the tool into the subject (Fig 13, paragraph 96). 


Claim 41 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armstrong US 2013/0018228.
Regarding Claim 41, Armstrong discloses surgical tool (Fig 1-2) for laparoscopic insertion into a subject's abdomen, the tool (Fig 1-2) comprising:
 an extendable barrier (#104) comprising two adjacent layers of flexible material that are coupled to one another to form one or more channels between the layers of flexible material (paragraph 63, two layers of material meet at #108 and the two layers forms a channel #106, see also paragraph 72 where the barrier is made from flexible materials); and
an expandable support (#102, paragraph 62, 70 where it is made from expandable materials such as nitinol or elastic materials) in fluid communication with the channels (Fig 2) and coupled to the extendable barrier (Fig 1-2),
 wherein expansion of the support extends the barrier and expands the channels to enhance torsional rigidity of the tool and thereby expanding the tool from a smaller .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 24, 31-32, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Jaworek US 2013/0085339 in view of Armstrong US 2013/0018228.
Regarding Claim 24, Jaworek discloses a surgical tool (Fig 1a-1b) for laparoscopic insertion into a subject, the tool (Fig 1a-1b) comprising: 
an extendable barrier (#104);

wherein expansion of the support extends the barrier, thereby expanding the tool from a smaller collapsed configuration to a larger deployed configuration (paragraph 89, Fig 6, paragraph 9, 31).
Regarding Claim 31, Jaworek discloses the support includes an internal void (paragraph 33, internal void of the support #102 is filled with a fluid) and the tool comprises a lumen (#106) having a distal end and a proximal end (Fig 1a-1b), the distal end being coupled to the support and opening to the void (Fig 1a-1c, paragraph 33 where a tube #108 is coupled to the lumen so that fluid is inserted from the proximal end through the distal end and into the void). Alternatively, the lumen can be the combination of #106 and #108 with a distal end coupled to the support with an opposite proximal end. 

Regarding Claim 32, Jaworek discloses the support can be expanded by injecting fluid into the void via the lumen, and/or the support is inflatable via the lumen (as discussed in claim 31 above). 

Jaworek does not disclose the extendable barrier comprising two adjacent layers of flexible material.
 Armstrong discloses a similar surgical tool (Fig 1-2) for laparoscopic insertion into a subject, the tool (Fig 1-2) comprising: 

 and an expandable support (#102, paragraph 62, 70 where it is made from expandable materials such as nitinol or elastic materials) coupled to the extendable barrier (Fig 1-2); 
wherein expansion of the support extends the barrier, thereby expanding the tool from a smaller collapsed configuration to a larger deployed configuration (paragraph 6, 51, 53), the two layers of material forms a channel (#106) to receive the support (paragraph 63).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the expandable barrier of Jaworek to comprise two adjacent layers of flexible material in view of Armstrong above because this helps form a channel to receive the support and provides a known configuration for coupling the support and barrier. (It is noted that with the modification, the barrier will wrap around the support to form the channel but would have an opening for port #106 of Jaworek). 
	Regarding Claim 36, Jaworek as modified discloses that the tool can be implanted laparoscopically (paragraph 32) but does not disclose a trocar via which the tool can be laparoscopically inserted into the subject whilst the tool is in the collapsed configuration.

It would have been obvious to one having ordinary skill in the art at a time before the effective date of the claimed invention to modify Jaworek as modified to include a trocar in view of additional teachings of Armstrong above because a trocar provides an access conduit to insert the tool in the collapsed configuration into the body.

Claims 33, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jaworek US 2013/0085339 and Armstrong US 2013/0018228, as applied to claims 31, 36 and in further view of Di Ieva WO 2019/113638.
Regarding Claim 33, Jaworek the proximal end (proximal end of #108 not shown in Fig 1c) of the lumen remote from the support (as seen in Fig 1a-1c) but does not disclose a coupling  for connecting the lumen to a source of fluid for injection into the lumen.  Regarding Claim 37, Jaworek as modified discloses the claimed invention as discussed above where the support is inflated via a fluid via an inflation port (#106 in Jaworek, paragraph 33) but does not disclose a syringe that is connectable to the support and is operable to expand the support. 
Di Ieva, in the same field of endeavor as inflatable retractors (see abstract) discloses an inflatable/expandable support (#2), the support includes an internal void (paragraph 35, void filled with fluid) and the tool comprises a lumen (#5) having a distal end and a proximal end (Fig 1), the distal end being coupled to the support and opening to the void (paragraph 35, fluid from syringe #4 passes through the lumen #5 and into 

    PNG
    media_image1.png
    506
    647
    media_image1.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Jaworek as modified to modify the proximal end of the lumen to include a coupler, and to include a source of fluid, a syringe, in view of Di Ieva because a syringe is a known type of device in the art used to . 

Claims 41 is rejected under 35 U.S.C. 103 as being unpatentable over Jaworek US 2013/0085339 in view of Armstrong US 2013/0018228.
Regarding Claim 41, Jaworek discloses a surgical tool (Fig 1a-1b) for laparoscopic insertion into a subject's abdomen, the tool comprising: 
an extendable barrier (#104, paragraphs 9, 31, 34 barrier is flexible/extendable); and 
an expandable support (#102, paragraph 33 support is inflated to expand)  coupled to the extendable barrier (Fig 1a-1b), 
wherein expansion of the support extends the barrier to enhance torsional rigidity of the tool and thereby expanding the tool from a smaller collapsed configuration to a larger deployed configuration (paragraph 89, Fig 6, paragraph 9, 31).
Jaworek does not disclose the barrier comprises two adjacent layers of flexible material that are coupled to one another to form one or more channels between the layers of flexible material, the expandable support in fluid communication with the channels, wherein expansion of the support extends the barrier and expands the channels.
Armstrong discloses surgical tool (Fig 1-2) for laparoscopic insertion into a subject's abdomen, the tool (Fig 1-2) comprising:
 an extendable barrier (#104) comprising two adjacent layers of flexible material that are coupled to one another to form one or more channels between the layers of 
an expandable support (#102, paragraph 62, 70 where it is made from expandable materials such as nitinol or elastic materials) in fluid communication with the channels (Fig 2) and coupled to the extendable barrier (Fig 1-2),
 wherein expansion of the support extends the barrier and expands the channels to enhance torsional rigidity of the tool and thereby expanding the tool from a smaller collapsed configuration to a larger deployed configuration (paragraph 6, 51, 53, tool is inserted in a collapsed configuration, then expanded, stretching the barrier and expanding the width of the channel in horizontal direction as seen in Fig 2).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the expandable barrier of Jaworek to comprise two adjacent layers of flexible material in view of Armstrong above because this helps form a channel to receive the support and provides a known configuration for coupling the support and barrier. (It is noted that with the modification, the barrier will wrap around the support to form the channel but would have an opening for port #106 of Jaworek and that when the support is expanded/inflated, the support extends the barrier and expands the channels, stretching the barrier and expanding the width of the channel in horizontal direction as seen in Fig 2 in Jaworek). 



Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest, in particular inflatable retractors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773